Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed 5/13/2021.

Allowable Subject Matter
Claims 1-3 and 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8 and 15, when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fails to clearly teach or fairly suggest the feature “receiving clustering information that relates the target geographical region to a first set of substantially non-overlapping geographical regions, the first set of non- overlapping geographical regions including the target geographical region” with the combination of following limitations:
receiving a first time series dataset associated with the target geographical region, the first time series dataset relating time information to crime occurrences in the target geographical region; 
calculating a first time based crime pattern based on the first time series dataset;
augmenting the first time series dataset with a second time series dataset to create an augmented time series dataset, the second time series dataset to be based on at least one time series dataset relating time information to crime occurrences in at least one of the first set of non-overlapping geographical regions that are not the target geographical region; 
calculating a second time based crime pattern based on the augmented time series dataset; and 
based on the second time based crime pattern, forecasting a crime pattern for the target 
The examiner has highlighted the above limitations to distinguish the invention over the prior art, however, the claims are allowed for all the limitations that they include and for the context provided by all the limitations, including the ones that are not highlighted above.
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Layson Pub. US 2014/0344277.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/               Examiner, Art Unit 2154